DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11, 12, 17-19, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek et al. (US PGPub 2014/0247210) in view of Au et al. (US PGPub 2014/0125760).

1)	Regarding claim 11, Henderek discloses an apparatus (figs. 1-3, computer 100), comprising: 
a memory that stores executable modules ([0058], the computer 100 can include programming 116 stored on permanent, rewritable, or transient memory); and
a processor, coupled to the memory, that executes or facilitates execution of the executable modules to perform operations ([0058], programming 116 stored on permanent, rewritable, or transient memory that enables the processor 102 to perform the functionality described herein), comprising:

process, at least according to the spatial position relationship, and correspondences between different spatial position relationships and information processing manners, information carried by the information carrier ([0067] and fig. 2B, zones 202 are used to enable non-contact control of the computer 100), comprising:
determine at least one information processing manner corresponding to the spatial position relationship ([0067], each zone 202 can be associated with a particular computer function), and
displaying a selection prompt to the user comprising the at least one information processing manner ([0068], the computer function associated with each zone 202 can, but need not, be presented to the user on the display device 104 (e.g., a text box)),
process, according to a user selected information processing manner of the at least one information processing manner, the information carried by the information carrier ([0069], for example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function. The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104).
Henderek teaches wherein the spatial position relationship comprises: a characteristic between the information carrier and the gaze point ([0069], “…a zone 202 can be located outside of the display 200 and the non-contact target 208 need not be constrained to the display 200 of the computer 100.  For example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function.  The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104.  Determination of a zone 202 outside of the display 200 can occur via an imaging device forming part of an eye tracking If a user's gaze is determined to be directed towards an area outside of the display 200, the direction of the gaze can be determined as herein described and if the gaze target falls within the bounds of a zone 202 outside of the display 200, an appropriate function can be performed as further described herein.”). 
Henderek teaches determining whether a user’s gaze target falls within the bounds of a zone (202) located a distance e.g. to the left of a display device by using gaze direction and gaze target in order to perform an appropriate function ([0069] as indicated above), without explicitly specifying that the spatial position relationship between the gaze point and the information carrier “comprises a distance between the information carrier and the gaze point”. However, it would have been obvious to one of ordinary skill in the art to include distance as part of the acquired spatial position relationship in a system/method such as taught by Henderek, given that Henderek teaches determining whether a user’s gaze target falls within the bounds of a zone (202) located a distance e.g. to the left of a display device including by using gaze direction and gaze target in order to perform an appropriate function, since determining something is located a distance to the left of a position would be to determine a distance and direction as a spatial relationship to that position as well-known to one skilled in the art.  
Henderek teaches displaying a selection prompt however other displays are known including a near-eye display. In a similar field of endeavor Au discloses displaying at a gaze point using a near-eye display ([0025], In case of 3D processing, the processor 210 has the capability to generate a 3D video stream in full frame packing or anaglyph format required by the 3D capable near-to-eye display system, using the video feed from multiple cameras. Processor 210 receives the acquired video stream from each camera. The processor performs corrective transformation which processes images from a set of cameras and outputs a fused, corrected video stream to the designated display). 
In view of the teachings of Henderek and Au it would have been obvious to one of ordinary skill in the art to substitute the display of Henderek for the near-eye display as taught by Au, for the purpose of substituting known types of display systems to achieve expected and intended results. 

2)	Regarding claim 12, Henderek further discloses wherein the spatial position relationship comprises at least one of the information carrier overlaps with the gaze point, the information carrier 

5)	Regarding claim 17, Henderek further discloses wherein the operations further comprise:
determine the information carried by the information carrier (fig. 2B, display 200 in zonal control mode 206);
determine at least one information processing manner corresponding to the information ([0069], for example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function. The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104); and
determine a correspondence between the at least one information processing manner corresponding to the information and at least one spatial position relationship ([0067] and fig. 2B, zones 202 are used to enable non-contact control of the computer 100. Each zone 202 can be associated with a particular computer function).

6)	Regarding claim 18, Henderek further discloses wherein the operations further comprise:
determine that the spatial position relationship does not change within a preset time period ([0071], in some embodiments, a lockout time can be implemented whereby if a user activates a function associated with a zone 202, the function associated with the zone 202 cannot be act rated (e.g., activated in the same manner or in a different manner) until the expiration of a certain length of time).

7)	Regarding claim 19, Henderek further discloses wherein the information carrier comprises any one of a business card, a picture, a label, a two-dimensional code, or a terminal interface (figs 2A and 2B, display 200 reads on terminal interface).



9)	Claims 21, 22 and 25 are non-transitory computer readable medium claims drawn to the apparatus of claims 11, 12 and 17 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek, Au further in view of Chi (US 8,898,496).  

1)	Regarding claim 20, the combination of Henderek and Au does not disclose wherein the information carrier is the business card; and the operations further comprise: perform, on the information carried by the information carrier, any one of: collect an image of the business card; collect the image of the business card, and identify and store the image;  collect the image of the business card, identify and store the image, and send information according to an identified communication identifier; and collect the image of the business card, identify and store the image, and perform a social operation according to an identified user identifier.
	In a similar field of endeavor of computer systems, Chi discloses wherein the information carrier is the business card (column 7, lines 21-22, an object (for example, a business card)); and the operations further comprise:
perform, on the information carried by the information carrier, any one of: 
collect an image of the business card;
collect the image of the business card, and identify and store the image; 
collect the image of the business card, identify and store the image, and send information according to an identified communication identifier; and
collect the image of the business card, identify and store the image, and perform a social operation according to an identified user identifier (column 7, lines 22-25, commands that the user wants the 
	In light of the teachings of Henderek, Au and Chi, it would have been obvious to one of ordinary skill in the art that a system/method such as taught by Henderek and Au to determine a spatial relationship between a user input (gaze) and an information carrier (in the form of a display) would have been applicable to other types of information carrier such as a business card as taught by Chi, and to substitute the gaze tracking on a display of Henderek by providing the business card of Chi, for the purpose of substituting known information carrying objects to gather and process data. 

	2)	Claim 10 is a method claim drawn to the apparatus of claims 20 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 directed to the amended claim limitations have been considered, but are moot because the arguments do not apply to the new reference combination including new reference of Au. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US PGPub 2016/0195925) discloses a near eye display ([0067]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693